Case 2:18-cv-02133-MWF-MRW Document 31-4 Filed 01/15/19 Page 1 of 3 Page ID #:453




                              Exhibit 3
Case
Case2:18-cv-02133-MWF-MRW
     2:18-cv-02133-MWF-MRW Document
                           Document31-4
                                    7-11 Filed
                                         Filed01/15/19
                                               04/06/18 Page
                                                        Page22of
                                                               of33 Page
                                                                    PageID
                                                                         ID#:454
                                                                            #:84




                                                                                            Peter L. Haviland
                                                                                            Tel: 424.204.4321
                                                                                            Fax: 424.204.4350
                                                                                            havilandp@ballardspahr.com




    March 22, 2018


    Via E-mail and U.S. Mail

    Michael J. Avenatti, Esq.
    mavenatti@eaganavenatti.com
    Ahmed Ibrahim, Esq.
    aibrahim@eaganavenatti.com
    Eagan Avenatti, LLP
    520 Newport Center Drive, Suite 1400
    Newport Beach, CA 92660

    Re:      ALPHA GRP, Inc. v. Subaru of America, Inc., No. 18-cv-02133
             Demand that Colin Dyne Cease Harassing Communications and
             Unauthorized Contact with Subaru Personnel

    Dear Mr. Avenatti:

    This firm is litigation counsel for Defendant Subaru of America, Inc. (“Subaru”) and its officers and
    employees in connection with the above-referenced lawsuit.

    We understand that Colin Dyne, the Chief Executive Officer of ALPHA GRP, Inc., has sent
    threatening, harassing and defamatory messages to Subaru personnel, including Mr. Robert Weir.
    These messages suggest that Mr. Dyne has become dangerously angry and irrational.

    On March 14, 2018, Mr. Dyne wrote to Mr. Weir:

                          "Nice Job Rob
                          I will make sure that U loose ur job over this
                          You are a worthless no spine human ..

                          Even your own people hate You ask Lance what he thinks of u !
                          Scum I’ll see u on the other side … I have been in contact with
                          Japan and I am sure u will hear from THEM"

    On March 16, 2018, Mr. Dyne sent another message to Mr. Weir, attaching a press release
    concerning an unrelated lawsuit which resulted in an award of several hundred million dollars to one
    of the parties. Mr. Dyne wrote to Mr. Weir:

                          "Have a nice weekend."
    DMEAST #33934964 v1
Case
Case2:18-cv-02133-MWF-MRW
     2:18-cv-02133-MWF-MRW Document
                           Document31-4
                                    7-11 Filed
                                         Filed01/15/19
                                               04/06/18 Page
                                                        Page33of
                                                               of33 Page
                                                                    PageID
                                                                         ID#:455
                                                                            #:85



    Michael J. Avenatti, Esq.
    March 22, 2018
    Page 2


    These messages followed a January 1, 2018 letter from Mr. Dyne to Subaru executives accusing Mr.
    Weir, as well as Michael McHale, of being "rogue managers" who through their "incompetence" had
    "brought shame" to Subaru. The defamations in the letter referenced invented, unsupportable "facts."

    We also understand that Mr. Dyne has physically assaulted Mr. Weir, by poking a finger in Weir’s
    chest while yelling at him, on at least one prior occasion at a public racing event.

    We are certain that you are aware of the liabilities associated with Mr. Dyne’s threatening and
    defamatory behavior.

    Demand is made that Mr. Dyne immediately cease all individual contact, whether by e-mail, text,
    phone, social media, or other means with Subaru personnel, and physically stay away from Mr. Weir
    and any other Subaru personnel, whether at Subaru’s offices or at public events. Please confirm
    your agreement to comply with this demand not later than Monday, March 26, 2018, by 12:00 noon
    Pacific Time.

    All rights are reserved.

    Sincerely,



    /s/ Peter L. Haviland
    Peter L. Haviland

    PLH




    DMEAST #33934964 v1
